United States Court of Appeals
                        For the First Circuit


Nos. 13-1167
     13-1186


         NORTHERN NEW ENGLAND TELEPHONE OPERATIONS LLC,
                 d/b/a FAIRPOINT COMMUNICATIONS,

                 Plaintiff-Appellant, Cross-Appellee,

                                  v.

               LOCAL 2327, INTERNATIONAL BROTHERHOOD OF
                     ELECTRICAL WORKERS, AFL-CIO,

                 Defendant-Appellee, Cross-Appellant.



                             ERRATA SHEET


     The opinion of this Court issued on November 12, 2013, is
amended as follows:

     On page 2, line 5: replace "Fairpoint" with "FairPoint"